Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 17-23 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US5425862).
Hartmann, col. 12, teaches Represented in FIG. 4 is that device which serves for preparing the electrolyte, which is introduced into the apparatus 3 represented in FIG. 1 via the lines 28, 29 and is removed again from this apparatus 3 via the connection pieces 22, 23. Since the apparatus operates with inert anodes 24, 25, the copper which is electroplated onto the plastic film must be fed via the electrolyte. Moreover, as will become clear later, the electrolyte requires a certain controlling of its temperature. Both types of "preparation" take place in the device shown in FIG. 4.
This device comprises a container 31, which serves as a sump for the electrolyte and is filled up to a certain level with electrolyte. A permeable basket 32, in which there is copper scrap 33, is submersed into said electrolyte. The copper scrap 33 is not 
A pump 34 takes electrolyte from the sump 31 and feeds it via a line 35 to a multiplicity of air injectors 36 connected in parallel. In the air injectors 36, the electrolyte is enriched with atmospheric oxygen and is directed thus onto the copper scrap 33 in the container 32. With the aid of the atmospheric oxygen, the electrolyte can then dissolve the copper scrap 33, so that additional copper ions enter into the electrolyte.
The copper content in the electrolyte may vary in broad limits, approximately between 0.5 and 60 g/l, preferably between 2.5 and 50 g/l. 
A permeable basket 32, in which there is copper scrap 33 as taught by Hartmann reads on loading a basket with one or more metal scraps reads on claim 12a).
The device filled up to a certain level with electrolyte as taught by Hartmann reads on claim 12b). 
Copper scrap submersed into said electrolyte as taught by Hartmann reads on claim 12c). 
Additional copper ions enter into the electrolyte as taught by Hartmann reads on claim 12d). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for the permeable basket to be removed at any point to ensure a specific copper content in the electrolyte. 

Regarding claim 13, Hartmann teaches copper scraps. 

Regarding claim 14, Hartmann teaches copper ions. 

Regarding claim 17, Hartmann, col. 12, teaches copper ions enter into the electrolyte. The copper content in the electrolyte may vary in broad limits, approximately between 0.5 and 60 g/l, preferably between 2.5 and 50 g/l.
If the copper ion concentration in the electrolyte drops below a certain value, the automatic control device 38 opens the solenoid valve 37. Then electrolyte enriched with atmospheric oxygen can impinge on the copper scrap 33 via the air injectors 36 and keep dissolving copper ions out of said scrap until the copper ion concentration monitored by the sensor 40 has again reached the desired value. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to adjust the concentration accordingly to ensure the copper ion concentration in the electrolyte does not drop below a certain value. 

Regarding claim 18, Hartmann, Fig.4, teaches the copper metal scraps are fully submerged in the solution. 

Regarding claims 19-20, Hartmann teaches the copper content in the electrolyte may vary in broad limits, approximately between 0.5 and 60 g/l, preferably between 2.5 and 50 g/l. 


Regarding claims 21-23, Hartmann, col. 6, teaches particularly suitable for use is a temperature range from about 10 to about 30° C.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  

Regarding claim 26, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to compare copper scrap that have been in solution to a copper scrap that has not been in solution to determine the amount of copper that is in the electrolyte solution. 

Regarding claim 27, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that after the electrolyte has reached its necessary copper ion concentration the copper scraps can be taken out and reused in another basket. 

15 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US5425862) as applied to claim 12 and further in view of Shyu et al (6383352). 
Although Hartmann teaches a permeable basket 32, in which there is copper scrap, this reference does not teach the basket comprising at least one pair of spacers. 
Shyu teaches a spiral anode. 
Shyu, col. 2, teaches a metal anode that has at least a portion formed in a spiral configuration with defined spacing between the adjacent spirals in order to provide fluid flow characteristics. Preferably, the anode is formed of one or more metal strips that are formed into a spiral pattern including a single spiral, a double spiral, serpentine spiral and a zigzag spiral. The strips may be made of metal rods or sheets. The strips may be relatively flat or may contain various surface patterns such as corrugated surfaces, grooves, holes or other such devices to enhance fluid flow.
Shyu, col. 4, teaches FIG. 2 shows a similar embodiment to that of FIG. 1. In this embodiment, one or more spacers 6 are used between the layers 4 of the spiral to maintain the uniform spacing between the layers. The spacers may be separate from the anode material and simply be retained within the spaces between the layers by the formation of the spiral anode itself.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the spacers as taught by Shyu in the basket as taught by Hartmann to maintain uniform spacing between copper scraps. 
Further, It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US5425862) as applied to claim 12 and further in view of Shyu et al (6383352). 
Although Hartmann teaches a permeable basket 32, in which there is copper scrap, this reference does not teach the basket comprising at least one pair of spacers. 
Shyu teaches a spiral anode. 
Shyu, col. 2, teaches a metal anode that has at least a portion formed in a spiral configuration with defined spacing between the adjacent spirals in order to provide fluid flow characteristics. Preferably, the anode is formed of one or more metal strips that are formed into a spiral pattern including a single spiral, a double spiral, serpentine spiral and a zigzag spiral. The strips may be made of metal rods or sheets. The strips may be relatively flat or may contain various surface patterns such as corrugated surfaces, grooves, holes or other such devices to enhance fluid flow.
Shyu, col. 4, teaches FIG. 2 shows a similar embodiment to that of FIG. 1. In this embodiment, one or more spacers 6 are used between the layers 4 of the spiral to maintain the uniform spacing between the layers. The spacers may be separate from the anode material and simply be retained within the spaces between the layers by the formation of the spiral anode itself.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to place the copper scraps between the spacers to maintain uniform spacing between copper scraps. 

Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al (US5425862) as applied to claim 12 and further in view of Dunning et al (US4242192). 
Although Hartmann teaches a vessel, basket and solution, Hartmann does not teach agitating one of these. 
Dunning, col. 1, teaches it has been determined in electrolytic stripping tests run for a reasonable length of time, and without rather vigorous electrolyte circulation, that silver recovery is less than 60 percent.
Dunning, col. 2 lines 25-35, teaches the invention comprises an electrolytic stripping cell for recovering silver and other metals from bulky low density scrap containing such metals, which cell comprises: a rotatable perforated basket for receiving charge of the scrap and constituting the anode of the cell; a sheet metal cylinder surrounding the basket and spaced there from; a housing in which the basket and the cylinder are contained; means for supplying an electrolyte to the cell; and means for rotating the anode basket to provide agitation of the electrolyte within the cell. 

It therefore would have been obvious to one of ordinary skill in the art before the effective filing date to modify with the central hollow shaft affixed to the rotatable basket and having a plurality of openings along the length thereof through which the electrolyte passes of Dunning the basket of Hartmann in order to increase the recovery as compared with “stagnant” electrolyte systems, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claims 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although the references teach a method of producing a suspension comprising metal ions, the references above do not teach the method comprising filtering the suspension comprising metal ions as claimed in claim 28. 

Regarding claims 29-30, although the references teaches a method of making a suspension comprising metal ions, these references do not teach further comprising the 

Response to Arguments
Applicant's arguments filed 2/15/22 have been fully considered but they are not persuasive. 
Applicant argues that the methods are directed towards producing a suspension of metal ions in a solution, whereas Hartmann is directed towards driving copper from solution onto the surface of a material as a solid metal, thereby extracting it from a solution.
Examiner respectfully traverses. Although Hartmann concentrates on driving copper from solution onto the surface of a material as a solid metal, Hartmann also teaches a method as claimed in claim 1 and therefore Hartmann reads on a method of making a suspension comprising metal ions as claimed in claim 1. 
The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed.Cir. 2006); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662,1685 (Fed. Cir. 2005); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991). MPEP 2144 IV

Examiner respectfully traverses. 
The instant claims do not claim a saline solution. The instant claims are broadly to a solution. 
Therefore, as described above the device filled up to a certain level with electrolyte as taught by Hartmann reads on claim 12b). 
The electrolyte as taught by Hartmann reads on a solution as claimed in claim 1. 
Further, Hartmann’s disclosures directly contradict the oxygen-free claims of the instant application in which the metal ions are leached into the solution itself.
Examiner respectfully traverses. 
The claims are “comprising” claims and therefore can comprise additional steps and/or components such as oxygen. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEFANIE J COHEN/Examiner, Art Unit 1732                                                                                                                                                                                                        2/25/22